Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Hansen on 3/10/2021.

The application has been amended as follows: 

1.  (Currently amended) A multi-inlet gas distributor for a fluidized bed chemical vapor deposition chamber, comprising:
a distributor body having an inlet surface, an exit surface opposed to the inlet surface, and a side perimeter surface extending between and connecting the inlet surface to the exit surface;
multiple-inlets evenly spaced from each other, wherein the multiple-inlets penetrate the distributor body from the inlet surface to a first depth; and
cone-shaped apertures connecting to corresponding ones of the multiple-inlets at the first depth and extend from the first depth toward the exit surface, wherein an apex is formed on the exit surface at an intersection of the cone-shaped apertures, and a saddle is formed [[on]] with an arch-shaped edge along [[of]] the exit surface at an intersection of at least one of the cone-shaped apertures with the side perimeter surface.


18.  (Currently amended) A fluidized bed chemical vapor deposition reactor, comprising:
a fluidized bed chamber configured to hold fluidizing gas/vapor; and
a multi-inlet gas distributor coupled to the fluidized bed chamber, wherein the multi-inlet gas distributor includes:
a distributor body having an inlet surface, an exit surface opposed to the inlet surface, and a side perimeter surface extending between and connecting the inlet surface to the exit surface;
multiple-inlets evenly spaced from each other, wherein the multiple-inlets penetrate the distributor body from the inlet surface to a first depth; and
cone-shaped apertures connecting to corresponding ones of the multiple-inlets at the first depth and extend from the first depth toward the exit surface, wherein an apex is formed on the exit surface at an intersection of the cone-shaped apertures, and a saddle is formed [[on]] with an arch-shaped edge along [[of]] the exit surface at an intersection of at least one of the cone-shaped apertures with the side perimeter surface,
wherein the multi-inlet gas distributor is configured to receive the fluidizing gas/vapor through the multiple-inlets and inject the fluidizing gas/vapor through the cone-shaped apertures and into the fluidized bed chamber.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner found that the prior art of record teaches saddles as previously claimed, but only in the context of over the edge of the distributor body, not along the edge of the distributor body as shown in instant Figures 4-6, for example.  The prior art, while they teach the cone shaped apertures, do not teach that the apertures make a curved shape along the edge, but rather have a solid ring around their edges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715